On behalf of the 
Republic of Kazakhstan, I would first like to congratulate 
Mr. Sam Kutesa on his election to the presidency of 
the General Assembly at its sixty-ninth session. We 
offer him our best wishes and full support. We also 
extend our special gratitude to Mr. John Ashe for his 
able leadership of the Assembly and his commitment 
to finding solutions to pressing international problems.

The world today is undergoing a major upheaval. 
The global instability we face is a crisis of the global 
economy, of international law and, in a broader sense, 
of a lack of vision for our world’s future. To our deep 
regret, it seems that not all States yet recognize their 
full responsibility for the fate of their neighbourhoods 
and the world as a whole. Instead of well-thought-
out, viable solutions, we are witnessing a disturbing 
escalation of problems, drawing in more countries and 
making our shared hopes of peace and stability ever 
more distant.

Rivalry among the major Powers over perceived 
spheres of influence, markets and control over 
the production and transit of energy resources has 
increased. Tensions are on the rise, and the dangerous 
and unacceptable belief in the right of power in world 
politics has strengthened. As a result, we are witnessing 
a renewed arms race and the use of military force to 
impose and extend influence. Unilateral actions and 
double standards are destabilizing the international 
situation, exacerbating tensions, inciting ethnic 
and religious strife and threatening the security of 
other States. In today’s confusing media space, it is 
impossible to distinguish lies from truth. This dire state 
of global affairs, rising tensions and mistrust between 
States is undermining the efforts of the United Nations 
and entire international community to bring about a 
peaceful solution to any crisis by lawful means. It is 
also deeply worrying to see the established architecture 
of international law being dangerously eroded.

What is even more perilous is that radical 
movements and extremist forces are skilfully 
exploiting the resulting uncertainty and instability in 
the international system. We are particularly concerned 
about the continuing violence in the Middle East and 
Africa and the growing threats posed to some Asian 
countries. We extend our deepest condolences to the 
citizens and Governments whose civilians have been 
senselessly killed during the violence.

The situation in Ukraine is of special concern to 
Kazakhstan. The impact of the crisis now extends not 
just beyond the borders of Ukraine, but beyond the 
entire region. Kazakhstan supports peaceful initiatives 
aimed at the speedy de-escalation of the conflict, 
including the Minsk peace agreements. The ceasefire 
must be used to implement the peace plans of President 
Poroshenko and President Putin. These give hope for 
the eventual stabilization of the situation in Ukraine. 
We should also be concerned that the crisis in Ukraine 
has led to mutual sanctions being imposed by countries 
that together make up 60 per cent of the world’s gross 
domestic product. That will certainly have a damaging 
effect on global development and economic growth.

Now more than ever, the world needs to come 
together to find an alternative model to solving 
problems, based on equal partnership, broad dialogue, 
mutual respect and tolerance among all stakeholders. We 
are confident that the Charter of the United Nations and 
the fundamental principles of international law provide 
the basis for this model. The role of the United Nations 


must remain pivotal and primary, while bringing States 
together and providing global leadership based on the 
equal participation of all Member States in the process.

The dynamics of our world today and the forecasts 
of what the future might hold must prompt world leaders 
to look beyond narrow national interests and to exercise 
the highest degree of judgement and political will. What 
is at stake is nothing less than saving our civilization 
from destruction. This is not an exaggeration or 
overstatement. It is the harsh and threatening reality.

We are seeing a fundamental change in the structure 
of geopolitical, geo-economic and transnational 
relations. What is emerging is a polycentric system 
of international transactions. Within that framework, 
nobody has the right to determine global and regional 
processes unilaterally. No country has exceptional 
rights or advantages. To help adjust to this emerging 
new multipolar world order and promote the widest 
possible involvement in identifying the way forward, 
in 2012 the President of Kazakhstan proposed the 
G-Global initiative. It seeks solutions based on five 
principles, namely, a strong preference for evolutionary 
rather than revolutionary policy change; the crucial 
importance of justice, equality and consensus; the 
promotion of global tolerance and trust; the need for 
global transparency; and, finally, the encouragement 
of constructive multilateralism. Unfortunately, the 
decisions taken in the wake of the global financial 
crisis by the Group of Twenty and the Group of Eight 
have proved to be insufficient because they were not 
all-inclusive in their elaboration.

Kazakhstan therefore encourages Member States 
to use the G-Global platform for dialogue to help draw 
up plans — developed by all and acceptable to all — to 
prevent future global crises. We have already embarked 
on that process through the Astana Economic Forum, 
which resulted in a draft anti-crisis plan offered to the 
United Nations. We believe that the plan should be 
taken up by the General Assembly and the Economic 
and Social Council and given serious consideration.

At the forty-seventh session of the General Assembly 
in 1992, President Nazarbayev of Kazakhstan initiated 
the convening of the Conference on Interaction and 
Confidence-Building Measures in Asia (CICA). Like 
the G-Global initiative, CICA emerged from the firm 
belief that international progress could come about 
only through strong and effective partnerships, built in 
the spirit of solidarity among all countries, regardless 
of their political and economic development. CICA has 
become an effective multinational forum for enhancing 
cooperation and promoting peace, security and stability 
in Asia. Kazakhstan supports the initiative of China, the 
country that chairs CICA currently, for a new security 
concept for Asia based on the principle of common, 
comprehensive, cooperative and sustainable regional 
security. That will enable us to consolidate CICA in the 
near future and transform it into the Organization for 
Security and Development in Asia.

Two weeks ago, the General Assembly held an 
informal meeting to mark the International Day against 
Nuclear Tests. We are pleased that all those present 
expressed their determination to bring about a world 
without nuclear-weapon testing and, ultimately, without 
nuclear weapons. That is an issue close to the hearts 
of the people of Kazakhstan, who have witnessed and 
continue to live with the terrible legacy of nuclear 
testing. That is why we proposed 29 August as the day 
to raise awareness of this important issue, and why 
President Nazarbayev has launched the Abolish Testing: 
Our Mission Project, a global education campaign on 
the perils of nuclear testing.

The closure of the Semipalatinsk Nuclear Test 
Site and the renunciation of the world’s fourth-largest 
nuclear arsenal — both inherited from the Soviet Union 
upon our independence — were defining moments 
for our nation, and the starting point for the peaceful 
foreign policy we pursue today. Strengthening the 
global non-proliferation regime has remained one of 
the most important priorities of Kazakhstan’s foreign 
policy. The signing in May of the Protocol to the 
Treaty on a Nuclear-Weapon-Free Zone in Central 
Asia — the Semipalatinsk Treaty — by the five 
permanent countries on the Security Council marked 
a major moment for nuclear security in our region. 
We now urge the “nuclear five” countries to ratify the 
Protocol as soon as possible. We strongly encourage 
all stakeholders to uphold the provisions of Treaty on 
the Non-Proliferation of Nuclear Weapons (NPT), the 
cornerstone of the non-proliferation regime, and to work 
towards the early entry into force of the Comprehensive 
Nuclear-Test-Ban Treaty.

We share the objectives of the proposed convention 
on the general and complete prohibition of nuclear 
weapons. Again, we call on all Member States to adopt 
the universal declaration on a nuclear-weapon-free 
world. That would serve as the first step towards the 
adoption of the convention.


Reaffirming our commitment to the principle 
of the equal right of all countries to access nuclear 
technology for peaceful purposes, Kazakhstan stands 
ready to host the international bank of low-enriched 
uranium under the auspices of the International 
Atomic Energy Agency (IAEA). We also support an 
early political and diplomatic solution with respect 
to Iran’s nuclear programme, on the basis of strict 
compliance with the provisions of the NPT and IAEA 
regulations. Kazakhstan helped break the deadlock 
in the negotiations by hosting the first two rounds of 
resumed talks in Almaty last year. We welcome the 
latest 5+1 talks and strongly hope an agreement can be 
reached in November.

We, together with the entire international 
community, are alarmed that terrorist groups are 
creating quasi-State entities to fight legitimate 
Governments and sow enmity and hatred. Religious 
extremism and separatism are fuelling a rise in 
terrorism, transnational crime and the illegal trafficking 
of narcotics. Kazakhstan was a sponsor of resolution 
2178 (2014), on foreign terrorist fighters, because we 
believe that the fight against international terrorism 
demands a long-term comprehensive approach.

We also strongly believe that interreligious and 
interethnic harmony are essential prerequisites for 
peace and security. Kazakhstan, a diverse nation of 130 
ethnic groups and many different faiths, has worked 
hard to build a culture of tolerance and respect. We have 
sought to promote those values internationally through 
the Congress of Leaders of World and Traditional 
Religions, an event that has taken place every three 
years since 2003. The Congress and its participants 
have unanimously renounced violence and pledged their 
support for continued interreligious dialogue among 
leaders of Islam, Christianity, Judaism, Buddhism, 
Hinduism, Taoism and many other faiths. Just last week, 
a preparatory meeting of religious representatives for 
the fifth Congress, to be held in Astana in 2015, issued 
a statement condemning extremism, violence and 
terrorism conducted in the name of any religion.

Kazakhstan initiated the suggestion that the period 
2013-2022 be proclaimed as the International Decade 
for the Rapprochement of Cultures. Greater dialogue 
and the exchange of ideas between different cultures 
greatly enhance international security.

The situation in Afghanistan in the wake of the 
recent elections and the ongoing withdrawal of the 
coalition forces is a matter of importance for the wider 
security of Central Asia. We congratulate President-
elect Ashraf Ghani Ahmadzai and the people of 
Afghanistan on the completion of the electoral process. 
We look forward to close cooperation with Mr. Ghani 
and Abdullah Abdullah as they form, and work together 
in, the National Unity Government.

Economic development is key to Afghanistan’s 
re-emergence as a peaceful and prosperous nation and 
good neighbour in Central Asia. Kazakhstan fully 
supports Afghanistan’s integration into the region’s 
expanding network of trade, energy and transportation 
links. We have taken practical steps to assist in the 
rehabilitation of our neighbour. The Government of 
Kazakhstan has allocated almost $3 million for the 
construction of social infrastructure and has provided 
more than $17 million in humanitarian food assistance. 
We are spending $50 million to train approximately 
1,000 Afghan students in Kazakhstan universities. The 
first civilian students will soon successfully complete 
their education in Kazakhstan and join the peaceful 
reconstruction process in their home country.

It is clear that we in Central Asia face a number 
of challenges that endanger stability not only in 
specific countries but in the entire region. There 
is regrettably little sign that those problems will 
disappear in the near future. That is why the United 
Nations and the international community need to 
work more purposefully in Central Asia. Accordingly, 
Kazakhstan’s call for the establishment of the United 
Nations regional hub in the city of Almaty is highly 
relevant. The United Nations plays an invaluable role 
in addressing natural and man-made disasters and 
assisting countries in their sustainable development 
through the coordination of the activities of national, 
regional and international actors. We believe that, with 
the focus on humanitarian assistance and development, 
the regional United Nations hub in Almaty would 
complement the work of the United Nations Regional 
Centre for Preventive Diplomacy for Central Asia in 
Ashgabat, Turkmenistan. The presence of those two 
regional United Nations entities would cover a very 
broad range of challenges faced by countries in our 
vast region, including Afghanistan. Of course, the 
Government of Kazakhstan stands ready to offer its 
full support in establishing and developing the hub.

Sustainable development is central to Kazakhstan’s 
ambitions for the future. We commend the United 
Nations and the Secretary-General for convening 
the action-focused Climate Summit a few days ago. 

Within our borders, we are working hard to achieve our 
national plan to make the transition to a green economy 
and have recently adopted voluntary commitments to 
reducing greenhouse gas emissions under the United 
Nations Framework Convention on Climate Change. 
A national system for greenhouse gas emissions 
trading has already been put into operation. We are 
also determined to support sustainable development 
globally.

In 2017, Astana will host the international 
specialized exhibition Expo 2017 on the theme “Future 
Energy”, which will promote best practices in the 
field of sustainable energy. We will provide support to 
representatives of around 60 developing countries to 
take part in Expo 2017.

Kazakhstan, in conjunction with the Economic and 
Social Commission for Asia and the Pacific, is launching 
a project on the installation of biogas systems in nine 
small island developing States of the Pacific, which will 
help local communities produce electricity. At the same 
time, Kazakhstan and the United Nations Development 
Programme are developing a training programme in 
the sectors of oil and gas, agriculture and medicine for 
countries in Africa, Oceania and Latin America and the 
Caribbean.

As the largest landlocked country in the world, 
Kazakhstan attaches great importance to the upcoming 
second United Nations Conference on Landlocked 
Developing Countries, to be held in Vienna in 
November. The meeting aims to review and build on 
the Almaty Programme of Action in order to produce a 
new road map for landlocked developing countries that 
takes into account the challenges and threats that have 
emerged since the Almaty plan was first developed, 
over a decade ago.

In 2015, we will finish construction of the 
Kazakhstan section of the Western Europe-Western 
China International Transit Corridor, which offers the 
shortest route from China to Europe and reduces transit 
times by up to 10 days, making it four to five times 
shorter than the sea route through the Suez Canal. By 
2020, we expect the volume of freight traffic on the 
corridor between China, Central Asia, Russia and 
Europe to reach 33 million tons annually.

The construction of new rail routes is also bringing 
our region together as never before. This December, 
we plan to open the Kazakhstan-Turkmenistan-Iran-
Persian Gulf railroad, which will carry up to 10 million 
tons of cargo a year and allow us to increase our wheat 
exports five-fold. Another rail route, Uzbekistan-
Turkmenistan-Iran-Oman-Qatar, which was first 
agreed in 2011, will also greatly increase international 
transit capacity for our region.

As the Assembly knows, Kazakhstan is a candidate 
for a non-permanent seat on the Security Council for 
the period 2017-2018. Its election would be a major 
step for our country, which has never before served on 
that body. Our extensive engagement in international 
affairs, including chairing key regional organizations, 
such as the Organization for Security and Cooperation 
in Europe and the Organization of Islamic Cooperation, 
has given us the experience necessary to discharge that 
important responsibility. We believe that the priorities 
and challenges of our region should be represented in 
the Security Council, and Kazakhstan is ready to play 
that role.

We are a peaceful, stable and fast-developing 
country, with a reputation for impartiality and for taking 
an effective, balanced approach, with a strong focus 
on international cooperation, conflict prevention and 
mediation. Overall, we are confident that we can fully 
contribute to the maintenance of international peace, 
security and development, as well as the improvement 
of the Council’s working methods.

Only by working together, in a partnership in 
which all States Members of the United Nations are 
truly equal, regardless of their level of political and 
economic development or geographic location, can we 
achieve peace and security for all — a peace that is free 
from fear and violence and meets the needs of future 
generations.


I would like to end by quoting Nelson Mandela, 
who said:

“People respond in accordance to how you relate to 
them. If we approach them on the basis of violence, 
that’s how they’ll react. But if you say we want 
peace, we want stability, we can then do a lot of 
things that will contribute towards the progress of 
our society”.
